t c summary opinion united_states tax_court ken ryan inc petitioner v commissioner of internal revenue respondent docket no 28897-08s filed date jennifer a gellner for petitioner robert v boeshaar for respondent kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated and this opinion shall not be treated as precedent for any other case this collection review matter is before the court in response to a notice_of_determination concerning collection action s under sec_6320 and or pertaining to a dollar_figure failure to deposit payroll_taxes penalty under sec_6656 and a dollar_figure failure to pay payroll_taxes penalty assessed against petitioner for the quarter ending on date quarter at issue we must determine whether petitioner is liable for those penalties we hold that it is not background some of the facts have been stipulated and are so found the stipulation of facts and their accompanying exhibits are incorporated by this reference petitioner’s principal_place_of_business was alaska at the time it filed the petition petitioner ken ryan inc kri is an s_corporation providing online language training kri is solely owned and operated by ken ryan mr ryan mr ryan maintained the company’s financial records and controlled its corporate accounts in kri relied on barry fowler mr fowler a certified_public_accountant to provide tax services and perform payroll preparation services kri and mr ryan had worked with mr 2all amounts are rounded to the nearest dollar fowler for many years and mr fowler was familiar with kri’s operations and payroll history kri made semi-weekly federal payroll tax deposits before most of kri’s payroll tax deposits were for mr ryan kri’s only full-time_employee mr ryan determined that he had accumulated sufficient funds for his living_expenses and did not require regular paychecks throughout the year mr ryan consulted with mr fowler to determine whether kri could issue him an annual paycheck at the end of the year to eliminate the expense of processing unnecessary payrolls mr fowler researched whether an annual paycheck is allowed he specifically looked at the tax payroll preparation tables in internal_revenue_service irs publication circular_e employer’s tax guide and he found no language prohibiting the use of an annual payroll mr fowler concluded that kri could use an annual payroll mr fowler’s only cautionary note was that mr ryan needed to receive a reasonable salary from kri mr fowler advised mr ryan that during the year he could transfer cash from the kri corporate account kri account into mr ryan’s individual investment account individual_account as an advance_payment for his services mr fowler advised kri that the transfer of funds would not constitute wages at the time of transfer provided mr ryan was obligated to repay the advances kri therefore did not need to deposit employment_taxes until the end of the year mr ryan followed mr fowler’s advice mr ryan transferred funds totaling dollar_figure from the kri account to his individual_account at various times throughout mr ryan performed services for kri and satisfied his repayment obligation with an accounting done at the end of kri credited the advances made to mr ryan with the compensation due to mr ryan for his services resulting in a net payment of zero kri filed a form_941 employer’s quarterly federal tax_return for the quarter at issue reporting employment_taxes of dollar_figure for october dollar_figure for november and dollar_figure for december respondent selected kri’s form_941 for the quarter at issue for audit respondent requested additional information regarding how and when payrolls were made during the quarter at issue kri provided respondent with no documentation as to specific dates when funds were transferred from kri to mr ryan respondent determined that kri failed to deposit and failed to pay payroll_taxes on transfers from kri’s account to mr ryan’s individual_account during the quarter at issue kri subsequently made the required deposits but respondent assessed the failure to deposit and failure to pay penalties against kri that are at issue mr fowler requested a collection_due_process cdp hearing on behalf of kri mr fowler failed to answer his phone for the scheduled telephone cdp hearing with appeals officer linda cochran ao cochran because of a misunderstanding as to the time zone in which the telephone hearing would occur mr fowler and ao cochran eventually discussed the case ao cochran reviewed the materials mr fowler submitted to ao cochran to explain why no penalties should apply and determined not to abate either penalty kri timely filed a petition contesting ao cochran’s determination not to abate the payroll tax penalty assessments discussion we are asked to decide whether petitioner with only one employee is liable for failure to deposit and failure to pay payroll_taxes in this collection review matter the court in collection review matters will review an appeals_office determination de novo where the underlying tax_liability is at issue 114_tc_176 a taxpayer’s underlying tax_liability may be at issue if he or she did not receive a deficiency_notice for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 respondent concedes that kri has not had the opportunity to challenge the tax_liability thus the court will review de novo ao cochran’s determination that kri is liable for the payroll tax penalties failure to deposit and failure to pay penalties do not apply if a taxpayer can show that the failure was due to reasonable_cause and not willful neglect sec_6656 121_tc_89 affd 425_f3d_1203 9th cir a taxpayer establishes reasonable_cause by showing that ordinary care and prudence were exercised see sec_301_6651-1 and proced admin regs the failure to timely deposit is due to willful neglect if it resulted from a conscious decision or from reckless indifference see 469_us_241 the taxpayer has the burden of proving reasonable_cause and the absence of willful neglect rule a 116_tc_438 petitioner contends that the failure to deposit and failure to pay penalties should be abated because it acted with reasonable_cause and not willful neglect in reliance upon the advice of mr fowler a taxpayer’s reliance on a tax advisor’s guidance regarding substantive legal issues may constitute reasonable_cause even when such advice may be mistaken see united_states v boyle supra pincite 114_f3d_366 2d cir affg tcmemo_1995_ the tax advisor must be competent on the specific matter and the taxpayer must supply that advisor with all relevant information see lehrer v commissioner tcmemo_2006_156 a taxpayer generally must prove each of these elements to show his or her reliance on a professional tax advisor was reasonable bowen v commissioner tcmemo_2001_47 we now analyze the facts and circumstances to determine whether kri’s reliance constituted reasonable_cause mr ryan is kri’s only full-time_employee mr ryan does not have a background in finance or tax and he is not an attorney kri showed that it provided mr fowler necessary and accurate information to render tax_advice mr fowler had advised kri and mr ryan for many years and was familiar with kri’s operations and payroll history mr fowler performed research on the permissibility of annual payroll and employment_tax mr fowler advised kri that it could have an annual payroll mr fowler also told kri that the transfer of funds from the kri account to mr ryan’s individual_account did not constitute wages at the time of transfer provided mr ryan had an obligation to repay the advance kri and mr ryan followed mr fowler’s guidance from the time the legal question arose and through the irs administrative process we agree with kri that it was not required to seek a second opinion in this situation see united_states v boyle supra pincite respondent argues that it was unreasonable for kri to rely on mr fowler’s advice because mr fowler did not base his opinion on any specific code provision and indeed the advice was wrong kri may have been ill advised that is not the standard for a reasonable_cause determination however we find that kri exercised the requisite ordinary business care and prudence in seeking the advice of mr fowler even if his advice was wrong taking into consideration the complexity of the issue and all the facts and circumstances we find that kri acted with reasonable_cause and not willful neglect when it relied on the advice of mr fowler accordingly we do not sustain ao cochran’s determination regarding the payroll tax penalties we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
